Citation Nr: 1015019	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  05-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to 
December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
the Veteran's claim for service connection for a psychiatric 
disability.  This case was previously before the Board in 
October 2008, at which time it was remanded for additional 
development of the record.  As the requested actions have 
been accomplished, the case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The Veteran was diagnosed in service with a personality 
disorder.

2.  The preponderance of the competent medical evidence of 
record indicates that any currently existing acquired 
psychiatric disability is not related to service.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in August 2003 and April 2004 letters, issued 
prior to the rating decision on appeal, and in letters dated 
October 2007 and September 2008, the VA provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate his claim for service connection, to include 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  March 2006, October 2007 and September 2008 letters 
advised the Veteran of how the VA determines a disability 
rating and assigns an effective date, and the type of 
evidence which impacts such.  The case was last readjudicated 
in December 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private and VA medical records, and the 
reports of VA examinations.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting providing 
argument and reporting for VA examinations.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual background

The service treatment records disclose the Veteran was 
referred to a chaplain in October 1971.  With respect to his 
adjustment to military life, the Veteran indicated his work 
did not provide him with significant jobs in helping people.  
His complaints and objections were specific and directed at 
individuals, rather than general or vague.  Thus, the 
chaplain stated the Veteran was not maladjusted to military, 
but was unhappy at his current assignment.  

The Veteran was also referred for a psychiatric evaluation in 
October 1971.  The request for the consultation reveals the 
Veteran found a note from his wife stating she had left him 
to live with a sister for a while.  It was observed he showed 
some signs of anxiety and depression.  While some of these 
symptoms were secondary to the situation with his wife, it 
was believed much of them were due to his inability to adjust 
to military life.  When seen in November 1971 for another 
psychiatric evaluation, it was noted the Veteran had learned 
four days earlier that his wife had left him to live with one 
of his friends.  Although he was initially angry, he had 
calmed down and was handling the situation quite well.  The 
examiner stated the Veteran was suffering through a transient 
situational reaction.  

The service treatment records disclose the Veteran was again 
referred for psychiatric evaluation in May 1972.  His service 
performance since November 1971 had been just adequate.  He 
had dealt with the difficulties with his wife in an 
increasingly mature manner.  He had also experienced some 
stress involving a debt related to an automobile accident and 
conflicts with the parents of his 17 year old girl friend.  
He denied drug abuse prior to that month, when he had taken 
eight to ten Seconal tablets.  He denied suicidal or self-
injury attempt.  The examiner noted the Veteran consistently 
had an impulsive pattern in response to stress and had 
difficulty relating to authority figures.  Following a mental 
status evaluation, the impressions were immature personality 
and drug ingestion by history, no dependency.  

In September 1972, the Veteran underwent evaluation for 
fitness for service.  It was noted his work performance since 
the evaluation in May had been borderline.  The Veteran 
attributed this to an inability to concentrate on work 
whenever he was under any personal stress.  On mental status 
evaluation, the Veteran was neatly attired, well-groomed, 
cooperative and fully oriented.  He discussed his present 
situation with very little insight into any changes that had 
occurred.  Psychotic symptoms and suicidal concerns were 
denied.  His sensorium was clear.  The diagnosis was immature 
personality.  It was recommended the Veteran be considered 
for discharge by reason of unsuitability.  He had a duly 
diagnosed character and behavior disorder.  

A psychiatric evaluation on the separation examination in 
November 1972 was normal.

The Veteran was hospitalized at a private hospital from May 
to October 2003.  A long history of substance abuse was 
reported.  The diagnoses were cannabis and alcohol 
dependence; depressive disorder, not otherwise specified; and 
dependent personality disorder.  

VA outpatient treatment records show the Veteran was seen in 
January 2004, and reported he had psychological difficulty 
adjusting to service.  He admitted to being a heavy drinker 
at that time.  The Veteran also admitted to a history of 
depression, but indicated his first psychiatric treatment was 
in 2003, after he was unable to sleep adequately.  

A VA psychiatric examination was conducted in May 2004.  The 
examiner stated he reviewed the claims folder.  He noted 
military records indicated some adjustment problems, 
especially marital ones.  The Veteran admitted to drinking 
constantly in service.  The diagnoses were alcohol and 
substance abuse, in remission; major depression; and 
borderline personality disorder.  The examiner commented that 
the Veteran's condition, his alcoholism, his anxiety and 
depression existed prior to service.  He added the Veteran's 
military career and his psychiatric conditions interacted in 
service, resulting in his early discharge.  He concluded that 
the Veteran's military career did not cause the psychiatric 
condition, but perhaps recognized it and how it impacted his 
inability to perform in service, resulting in his early 
discharge.  

Extensive VA medical records have been associated with the 
claims folder.  These reflect diagnoses including 
polysubstance dependence; major depression; substance-induced 
mood disorder; depressive disorder, not otherwise specified; 
dependent personality disorder; anxiety disorder; 
malingering; and dysthymic disorder.  

The Veteran was again afforded a psychiatric examination by 
the VA in September 2009.  The examiner stated she reviewed 
the claims folder.  The Veteran related he was discharged for 
psychological inability to adapt to military life, but he 
said he was not sure what this was based on.  He pointed out 
he was distraught by his wife leaving him for a friend of 
his.  Following a mental status evaluation, the diagnoses 
were alcohol dependence, active; opioid dependence, in 
remission; cannabis dependence, unknown; and substance-
induced mood disorder.  The examiner noted the above 
diagnoses, and also noted the Veteran had rule out 
independent diagnosis of depression (not verified).  She 
stated depression was not present in service.  While the 
Veteran acknowledged being sad that his wife left him, there 
was no documentation or report of ongoing depression during 
service.  


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c). 

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

The Board acknowledges that the Veteran underwent several 
psychiatric evaluations during service.  The fact remains, 
however, that it was concluded he had a personality disorder.  
As noted above, by regulation, a personality disorder is not 
a disability for VA compensation purposes.  

There is no objective evidence of an acquired psychiatric 
disability for many years after service.  The Board has 
considered the opinion rendered following the May 2004 VA 
psychiatric examination.  The examiner stated the Veteran's 
alcoholism, anxiety and depression were present before 
service.  The basis for this statement is not clear.  The 
examiner asserts the Veteran's psychiatric disability was 
"recognized" in service but not caused by service.  The 
opinion does not provide sufficient rationale and is entitled 
to less probative weight. 

In contrast, following the most recent VA psychiatric 
examination, conducted in September 2009, the examiner 
specifically concluded depression was not present in service.  
This is consistent with the in-service finding of a 
personality disorder.  Regarding the question of whether the 
Veteran's psychiatric problem existed prior to service, the 
examiner noted only that he the Veteran drank before he 
entered service.  In fact, she specifically observed that 
depression was not present in service.  She concluded there 
was no evidence of a service-connected mental health 
disability.  She diagnosed substance abuse and substance 
induced mood disorder.  The examiner reviewed the claims file 
and provided an explanation for the conclusions reached.  As 
such, this examination and opinions contained therein are 
entitled to greater probative weight.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471 (1993) ("The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.")

To the extent the Veteran contends his symptoms in service 
are related to his current psychiatric condition, the Board 
finds the opinion of the 2009 VA examiner to be more 
probative than the Veteran's contentions on this matter.  In 
this regard, the examiner is psychiatrist, a physician with 
specific and extensive training in the mental health field.  
As such, her opinions are entitled to greater weight than 
those of the Veteran, whose medical training consists of 
hospital corpsmen training while in the military.  See Black 
v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the 
probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data).

The evidence establishes the Veteran had a personality 
disorder in service, and that a chronic acquired psychiatric 
disability was not demonstrated for many years after service.  
The preponderance of the competent medical evidence fails to 
link any acquired psychiatric disability to service.  The 
Board concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for an 
acquired psychiatric disability.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


